Exhibit 23.2 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the use in this Registration Statement on Form S-1 of First Connecticut Bancorp, Inc. of our report dated March 24, 2011, relating to the financial statementsof First Connecticut Bancorp, Inc., which appear in such Registration Statement.We also consent to the reference to us under the heading “Experts”in such Registration Statement. /s/PricewaterhouseCoopers LLP PricewaterhouseCoopers LLP Hartford, Connecticut May 12, 2011
